420 U.S. 376 (1975)
WILLIAMS & WILKINS CO
v.
UNITED STATES.
No. 73-1279.
Supreme Court of United States.
Argued December 17, 1974.
Decided February 25, 1975.
CERTIORARI TO THE UNITED STATES COURT OF CLAIMS.
Alan Latman argued the cause for petitioner. With him on the briefs were Arthur J. Greenbaum and Martin F. Richman.
Solicitor General Bork argued the cause for the United States. With him on the brief were Assistant Attorney General Hills, Harriet S. Shapiro, and William G. Kanter.[*]
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE BLACKMUN took no part in the decision of this case.
NOTES
[*]  Briefs of amici curiae urging reversal were filed by Arthur B. Hanson and William J. Butler, Jr., for the American Chemical Society; by Robert B. Washburn for the American Society for Testing and Materials et al.; by Joseph Calderon for the American Guild of Authors and Composers et al.; by Charles H. Lieb for the Association of American Publishers, Inc., et al.; by Irwin Karp for the Authors League of America, Inc.; by Paul G. Zurkowski for the Information Industry Assn.; by Alfred H. Wasserstrom for the Magazine Publishers Assn., Inc.; and by the Associated Councils of the Arts.

Briefs of amici curiae urging affirmance were filed by William D. North, Ronald L. Engel, and James M. Amend for the American Library Assn. and the Special Libraries Assn.; by Philip B. Brown, Stephen C. Lieberman, and John P. Furman for the Association of Research Libraries et al.; and by Harry N. Rosenfield for the National Education Assn.